Citation Nr: 1745259	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from June 7, 2011, and as 50 percent disabling from June 4, 2015.

4.  Entitlement to a higher initial rating for degenerative joint disease of the right knee, rated as noncompensable from June 7, 2011, as 10 percent disabling from December 26, 2012, and as 30 percent disabling from June 4, 2015. 

5.  Entitlement to a higher initial rating for degenerative joint disease of the left knee, rated as noncompensable from June 7, 2011, as 10 percent disabling from June 27, 2012, and as 30 percent disabling from December 9, 2013.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to June 4, 2015.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, from September 1972 to September 1976, and from November 1983 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied service connection for bilateral hearing loss and a deviated septum.  The rating decision also granted service connection for PTSD and assigned a 30 percent rating, effective June 7, 2011.  Service connection was also granted for degenerative joint disease of the right knee and chronic left knee strain, which were both assigned noncompensable ratings, effective June 7, 2011.

Thereafter, in a May 2013 rating decision, the RO recharacterized the service-connected left knee disability from chronic knee strain of the left knee to degenerative joint disease of the left knee and assigned a 10 percent disability rating, effective June 27, 2012.

In a November 2013 rating decision, the RO increased the rating for the Veteran's right knee disability to 10 percent disabling, effective December 26, 2012.  In a June 2015 rating decision, the rating for PTSD was increased to 50 percent, effective June 4, 2015.  The rating for the right knee disability was increased to 30 percent, effective June 4, 2015, and the rating for the left knee disability was also increased to 30 percent, effective December 9, 2013.  

Lastly, in a January 2016 rating decision, the RO granted a TDIU, effective June 4, 2015.

The Board observes that in the March 2012 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD) and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement in May 2012 regarding the assigned rating.  A Statement of the Case was issued in November 2013.  However, the Veteran did not file a substantive appeal regarding the issue.  The record contains no indication that VA waived the filing of the substantive appeal, either explicitly or implicitly, and the appellant has not argued otherwise.  In the appellate brief received in August 2017, the appellant's representative included the issue of entitlement to an increased rating for GERD, which is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

The Board also observes that the issue of entitlement to an initial increased rating for a right knee disability was identified in the appellant's substantive appeal.  However, the issue was not certified to the Board.  In the June 2015 rating decision, which awarded a 30 percent rating for the right knee disability, the RO indicated that it was a full grant of the benefit sough on appeal.  Although the maximum rating for flexion was awarded, it was not assigned for the entirety of the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, there is no indication that the appellant withdrew the appeal.  Thus, the claim remains in appellate status.  

The issues of entitlement to service connection for bilateral hearing loss and a deviated septum, entitlement to initial increased ratings for right and left knee disabilities, and entitlement to a TDIU prior to June 4, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Prior to December 26, 2012, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  

2.  As of December 26, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; the symptoms have not caused deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to December 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial 50 percent rating, but no higher, as of December 26, 2012 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the issue adjudicated herein is a claim for a higher initial rating for service connection, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded pertinent VA examinations as to his service-connected PTSD in October 2011, December 2012, and June 2015.  A medical opinion was also obtained in October 2015.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312.  The Board observes that in the appellate brief received in August 2017, the Veteran's representative requested that the PTSD claim be remanded in light of October 2015 medical opinion regarding the effects of the Veteran's PTSD on his employability.  Specifically, he requested that the claim be remanded to obtain an addendum opinion, which considered that Veteran's work history and job difficulties.  However, the Board observes that the VA examiner, who provided the October 2015 medical opinion, also conducted the June 2015 VA examination.  His opinion was based on a review of the claims file and examination of the Veteran.  There is no indication that his assessment of the appellant is inadequate.  Further, neither the Veteran nor the evidence suggests that the appellant's PTSD symptoms have worsened since the June 2015 examination.  As such, remand for an addendum opinion is not warranted.  

Neither the Veteran nor his representative has otherwise identified any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in June 2015.  Consequently, the DSM-5 is for application to his appeal.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran underwent a VA examination in October 2011.  The examiner confirmed the diagnosis of PTSD and indicated that the appellant's PTSD symptoms were mild in nature.  He determined that the appellant's level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by medication.

Socially, it was noted that the appellant has been married for 30 years to the same woman who died in 2003.  They had two children.  The Veteran reported that he lived alone and that he had dated since his wife died.  The examiner noted that the appellant appeared depressed, but was very nice and polite.  Occupationally, the appellant had a half year of college and some trade school training.  At the time of the examination, he was employed part-time as a correctional officer working 32 hours per week.  He retired from the Department of Corrections after 19 years.  The appellant claimed a normal occupational adjustment.  The examiner noted that the Veteran had never had any mental health treatment or any legal, behavior, or substance abuse problems.  

Symptoms associated with the Veteran's PTSD included depressed mood and anxiety.  The examiner determined that the Veteran's intelligence was estimated to fall within the high average ranges based on a vocabulary score of 13.  However, he produced an invalid/exaggerated MMPI.  

Subsequent VA clinical records from December 2011 to June 2012 demonstrate mental health treatment for PTSD symptoms.  Noted symptoms included depression, lack of energy and motivation, difficulty sleeping, nightmares, anxiety, apathy, anhedonia, and flashbacks.  In a December 2011 psychiatric note it was reported that on physical examination, the Veteran looked somewhat older than his stated age, was casually dressed, clean, and groomed.  The treating physician opined that that the appellant was in no apparent physical distress.  He was cooperative, alert, and oriented.  His speech was limited but clear, coherent, and goal directed.  His mood was described as depressed and his affect was restricted.  He denied any intention to hurt himself, but admitted that sometimes he got mad at some people that he would like to shoot them all and shoot himself.  However, the physician noted that the appellant indicated that he did not know what he meant by that.  He denied visual and auditory hallucinations and delusions.  He had good insight into his problem and was willing to get treatment.  His cognitive functions were ok, his intelligence was estimated as average, his memory was preserved, and his judgment was fair.  In a May 2012 VA psychology consult, it was noted that the appellant reported some fleeting thoughts of harm to self, however he had not acted on the thoughts in the past and denied any intent or plan.  The physician determined that the appellant was a mild risk at most for harm to self or others.  GAF scores during this time ranged from 65 to 68.

The Veteran was provided an additional VA examination in December 2012 at which time the examiner diagnosed PTSD and major depression.  The examiner determined that it was not possible to differentiate the symptoms attributable to each diagnosed condition.  However, he noted that the symptoms of depression include anhedonia, depressed mood, sleep and concentration disturbances, psychomotor agitation, feelings of worthlessness and guilt, fatigue, and appetite disturbance.  The examiner determined that the depressive symptoms overlap with the PTSD symptoms.  

The examiner determined that the Veteran's occupational and social impairment was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Socially, it was noted that the appellant was married to his second spouse.  He reported that he has two adult children, but indicated that they did not get along.  Occupationally, it was reported that the Veteran was retired, but had been employed at a correctional facility for 19 years.  With regard to having difficulties on the job, the Veteran stated that "we had our little problems."  He reported that "I didn't feel like putting up with a lot of bull."  The examiner noted that during the examination, the Veteran indicated that he had missed work "a couple of times" because of his PTSD symptoms.  

The examiner noted that during the examination, the Veteran appeared sad and depressed.  He presented with symptoms of depression as referenced above that overlap with his PTSD symptoms.  According to the Veteran, he had participated in individual therapy and medication management to address his PTSD symptoms.  The examiner noted that during his examination, the Veteran voiced past passive thoughts of harming himself but indicated no current intent or plan.  
Symptoms associated with the appellant's PTSD included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner opined that the Veteran's condition was no better and was somewhat worse than his current rating and previous examination.  

VA treatment records from November 2013 to June 2015 demonstrate continued treatment for PTSD symptoms.  Notably, in records dated in May 2014 and June 2015, the appellant denied any suicidal or homicidal ideations or hallucinations.  However, nightmares still persisted.  

The Veteran was provided an additional VA examination in June 2015.  PTSD and major depression were again assessed.  However, the examiner determined that it was possible to differentiate what symptoms were attributable to each diagnosis.  In this regard, he noted that the symptoms attributable to PTSD included recurrent and intrusive distressing recollections of the stressful event, trying to avoid thoughts and conversations associated with the stressful event, getting angry and irritable easily, and exaggerated startle response.  Symptoms attributable to the depressive disorder were diminished interest in activities that previously gave the Veteran pleasure, loss of energy, and feelings of worthlessness.  

The examiner determined that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  Socially, it was noted that the appellant had been married to his second wife for 4 years and had been married to his first wife for 30 years.  He has 2 grown sons and 6 grandchildren.  He reported a good marriage and social support system.  His hobbies consisted of fishing, but his mobility had been limited due to knee problems.  His daily routine included getting up at 5 in the morning, drinking coffee, and performing household chores and yard work.  He denied engaging in any social activities however, he recently attended a crawfish boil hosted by his wife's family.  He reported getting tense around a crowd of people.  He denied having any anger problems.  Occupationally, after military service, the appellant worked as a correctional officer for 19 years.  He retired in 2009.  He denied additional employment or education since his last VA examination.  

With regard to mental health history, it was noted that the appellant participated in individual therapy and took medication.  He denied a history of inpatient psychiatric treatment.  He reported that he had recently started hearing voices that sounded "garbled" while he was trying to sleep.  

PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, and suicidal ideation.  

On behavioral observation, the examiner noted that the Veteran arrived on time for the examination and that there was nothing remarkable noted about his appearance.  The Veteran was alert and oriented in all spheres.  He presented with a depressed mood with congruent affect.  However, his thought processes were logical and coherent and his speech was fluent, with rate and volume within normal limits.  There were no psychotic processes evident and no psychomotor agitation was observed.  The appellant's level of consciousness was normal, he was cooperative, and goal directed.  Adequate rapport was established.  His judgment and insight appeared intact and no acute distress was observed.  He denied current violent ideation, thoughts, intent and plan toward self.  He acknowledged suicidal thoughts but denied intention or plans.  The examiner determined that the Veteran was not an imminent threat to harm himself.  He noted that the appellant is directed and future oriented. 

In an October 2015 medical opinion, the examiner who conducted the June 2015 VA examination determined that the Veteran's PTSD would likely limit his ability to work in certain settings.  Specifically, reported and assessed difficulties with anxiety would limit the appellant's ability to work in settings that necessitate extensive interpersonal action.

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 50 percent rating is warranted as of December 26, 2012.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent prior to December 26, 2012.

Prior to December 26, 2012

As summarized above, the Veteran's PTSD symptoms were shown to include anxiety, depression, lack of energy and motivation, difficulty sleeping, nightmares, anxiety, apathy, anhedonia, and flashbacks.  Such symptoms are contemplated by the current 30 percent evaluation and have been determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to December 26, 2012 is consistent with or more nearly approximates the criteria required for a 50 percent evaluation at any time during the appeal period.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  The Board observes that VA medical records during this stage of the appeal suggests that the appellant had a lack of motivation and energy and fleeting thoughts of harm to self and others, however had not acted on the thoughts in the past and denied any intent or plan.  The Board determines that such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally at or beyond the threshold for a 30 percent rating.  Notably, the October 2011 VA examiner concluded that the symptoms caused no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by medication.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, the Veteran reported that he had begun dating after the death of his wife, to whom he was married to for 30 years.  He did not indicate that there were issues with dating due to his PTSD symptoms.  Occupationally, the Veteran reported that he was employed part-time as a correctional officer working 32 hours per week.  He retired from the Department of Corrections after 19 years.  The appellant claimed a normal occupational adjustment.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.

Although the DSM-5 is applicable, the Board also notes that GAF scores have ranged from 65 to 68, indicative of some mild psychiatric symptoms.  

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to December 26, 2012.  

As of December 26, 2012

During this period of the appeal, the Veteran's PTSD symptoms were shown to include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Such symptoms are contemplated in the criteria for a 50 percent rating.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that a 50 percent disability rating is warranted for this stage of the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for 70 percent evaluation during this period of the appeal.  Although the December 2012 VA examiner concluded that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board finds that such assessment is not supported by the evidence of record.  

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene.  

As detailed herein, suicidal ideation has been noted during this stage of the appeal, which is contemplated by the 70 percent disability rating.  However, such symptom has not been shown to have an impact on the Veteran's overall ability to function socially or occupationally.  With regard to the report of suicidal ideation, in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  The December 2012 VA examiner noted suicidal ideation.  However, in subsequent VA medical records, the appellant specifically denied such symptom.  During the June 2015 VA examination, the appellant acknowledged suicidal thoughts but denied intention or plans.  The examiner determined that the Veteran was not an imminent threat to harm himself.  Moreover, even considering such symptom, there was no finding that the overall disability picture caused occupational and social impairment with deficiencies in most areas.  Socially, the Veteran reported that he had been married to his second wife for 4 years and reported having a good marriage and social support system.  His hobbies consisted of fishing.  Although the Veteran denied engaging in any social activities, he reported attending family events.  In view of the record in its entirety, the Board finds that these symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that, resolving all doubt in favor of the Veteran, an initial 50 percent rating is warranted for the Veteran's PTSD from December 26, 2012.  However, the preponderance of the evidence is against a higher initial rating.


ORDER

Entitlement to initial rating in excess of 30 percent prior to December 26, 2012 for PTSD is denied.

Entitlement to an initial 50 percent rating from December 26, 2012 for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Deviated Septum

The Veteran asserts that his deviated septum is due to military service.  Specifically, he contends that his nose was broken during active service and has been symptomatic since that time.

Service treatment records indicate that in May 1971 the appellant sought treatment for bruises after involvement in a fight.  It was noted that x-rays were within normal limits. 

In October 2011, the appellant underwent a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  At the time, deviated nasal septum (traumatic) was diagnosed, which the Veteran attributed to a bar fight in 1971.  However, an etiological opinion was not provided.  On remand, such opinion must be obtained.  

Hearing Loss

The Veteran asserts that his hearing loss disability is due to noise exposure during active service.  

The Veteran underwent a VA examination in October 2011 at which time the examiner determined that the Veteran's hearing loss disability was not the result of noise exposure during military service.  In support of this finding, the examiner noted that enlistment, serial, and separation examinations revealed no significant change in pure tone thresholds in the military.  

The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as he solely relied on the absence a hearing loss disability during service.  As such, an additional VA examination must be provided on remand.


Left Knee Disability

As detailed above, in the March 2012 rating decision, the RO granted service connection for a left knee disability and assigned a noncompensable rating.  In May 2012, the appellant submitted a notice of disagreement (NOD), which discussed the knees.  The RO construed it as a NOD for the right knee only; however, the Board finds that it encompassed both the left and the right knees.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Right Knee Disability

The Board observes that following the issuance of the November 2013 Statement of the Case, the Veteran was provided an additional VA examination in June 2015 for his right knee disability.  The RO issued a rating decision in June 2015 increasing the rating for the right knee disability to 30 percent, effective June 4, 2015.  However, a Supplemental Statement of the Case has not been issued and the Veteran has not submitted a waiver of the AOJ's initial consideration.  As such, remand is required.  

TDIU

The Board finds that the issue of entitlement to a TDIU prior to June 4, 2015 is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to a higher initial rating for degenerative joint disease of the left knee, rated as noncompensable from June 7, 2011, as 10 percent disabling from June 27, 2012, and as 30 percent disabling from December 9, 2013.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's deviated septum.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's deviated septum was incurred in service or is otherwise causally related to his active service or any incident therein, to include a 1971 fight.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the lay statements of record regarding the onset of the hearing loss disability. 

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  

The examiner must also discuss the shift of hearing acuity noted in service and the relationship, if any, the current bilateral hearing loss.

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


